Exhibit 10.2

EXECUTION VERSION

SERIES 2005-1

MANAGEMENT AGREEMENT AMENDMENT

THIS SERIES 2005-1 MANAGEMENT AGREEMENT AMENDMENT (this “Management Agreement
Amendment”), dated as of September 26, 2006, by and between each of the entities
listed on the signature pages hereto under the “Owners” (collectively, the
“Owners”) and Crown Castle USA Inc., a Pennsylvania corporation (the “Manager”).

RECITALS

WHEREAS, the Owners and the Manager are parties to a Management Agreement, dated
as of June 8, 2005 (the “Management Agreement”);

WHEREAS, the Owners and the Manager have determined that it is in their best
interests to authorize and approve a proposed amendment to a provision of the
Management Agreement (the “Proposed Amendment”);

WHEREAS, Section 23(a) of the Management Agreement provides that the Owners and
the Manager may, pursuant to a writing executed and delivered by all parties
thereto, amend the Management Agreement; provided that a Rating Agency
Confirmation and the consent of the Servicer and the Indenture Trustee are also
obtained;

WHEREAS, the Issuers (as defined below) are soliciting consents pursuant to a
Consent Solicitation Statement, dated September 6, 2006 (the “Consent
Solicitation Statement”), and accompanying Consent Letter, from the Holders (as
defined below) in connection with the Proposed Amendment as described in the
Consent Solicitation Statement;

WHEREAS, the Holders of at least a majority in principal amount of the
outstanding Notes (as defined below), excluding Notes owned by the Issuer and
their affiliates, have consented to the Proposed Amendment in accordance with
Section 7.08 of the Indenture; and

WHEREAS, the execution and delivery of this Management Agreement Amendment has
been duly authorized and all conditions and requirements necessary to make this
Management Agreement Amendment a valid and binding agreement have been duly
performed and complied with;

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, for the equal proportionate
benefit of all Holders, as follows:

ARTICLE I

Section 1.01. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Consent Solicitation Statement.
As used in this Management Agreement Amendment:

“Specified Percentage” means (a) until receipt of Rating Agency Confirmation,
10%, and (b) upon receipt of Rating Agency Confirmation, 7.5%, provided that, in
the event Rating Agency Confirmation is conditioned upon a percentage higher
than 7.5%, but less than or equal to 10%, the Specified Percentage shall be
deemed to be such percentage.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT

Section 2.01. Amendments to Section 1.01. Section 1.01 of the Management
Agreement is hereby amended by adding the following definitions in the
appropriate alphabetical order:

“Management Agreement Amendment” means the Series 2005-1 Management Agreement
Amendment dated as of September 26, 2006, by and between the Owners and the
Manager.

“Specified Percentage” has the meaning assigned to such term in the Management
Agreement Amendment.

Section 2.02 Amendment to Section 10. The first sentence of Section 10 of the
Management Agreement is hereby amended to read in its entirety as set forth
below:

In consideration of the Manager’s agreement to perform the Services described
herein, during the Term hereof, the Owners hereby jointly and severally agree to
pay to the Manager a fee (the “Management Fee”), on each Payment Date, equal to
the Specified Percentage of the Operating Revenues for the immediately preceding
calendar month.

ARTICLE III

GENERAL PROVISIONS

Section 3.01 Date of Execution. This Management Agreement Amendment for
convenience and for the purpose of reference is dated as of September 26, 2006.

Section 3.02 Effectiveness. Notwithstanding an earlier execution date, the
provisions of this Management Agreement Amendment shall not become operative
until (i) such time as the Issuers notify the Information Agent that each of the
Conditions to Execution with respect to this Management Agreement Amendment have
been satisfied or waived, (ii) the consent of the Servicer is obtained and
(iii) the consent of the Indenture Trustee is obtained. The Company shall
promptly notify the Indenture Trustee in writing that this Management Agreement
Amendment has become operative.

Section 3.03 Governing Law. THIS MANAGEMENT AGREEMENT AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

Section 3.04 Severability. In case any provision in this Management Agreement
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 3.05 Counterparts. This Management Agreement Amendment may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, but all such respective counterparts shall together constitute but
one and the same instrument.

ARTICLE IV

APPLICABILITY OF MANAGEMENT AGREEMENT

Section 4.01 Applicability. The provisions of the Management Agreement are
hereby ratified, approved and confirmed, except as otherwise expressly modified
by this Management Agreement Amendment. The representations, warranties and
covenants contained in the Management Agreement (except as expressly modified
herein) are hereby reaffirmed with the same force and effect as if fully set
forth herein and made again as of the date hereof.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owners and the Manger have caused this Management
Agreement Amendment to be duly executed by their respective officers, thereunto
duly authorized, all as of the date and year first above written.

 

Manager: CROWN CASTLE USA INC. By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President Owners: CROWN CASTLE TOWERS LLC By:
 

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President CROWN CASTLE SOUTH LLC By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President CROWN COMMUNICATION INC. By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President CROWN CASTLE PT INC. By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President



--------------------------------------------------------------------------------

CROWN COMMUNICATION NEW YORK, INC. By:   /s/ Jay A. Brown Name:   Jay A. Brown
Title:   Vice President

CROWN CASTLE INTERNATIONAL CORP. DE PUERTO RICO

By:   /s/ Jay A. Brown Name:   Jay A. Brown Title:   Vice President CROWN CASTLE
GT HOLDING SUB LLC By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President CROWN CASTLE ATLANTIC LLC By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Vice President



--------------------------------------------------------------------------------

Consented to:

 

JPMORGAN CHASE BANK, N.A.,

    not in its individual capacity but solely as Indenture Trustee

By:

 

/s/ Pei Huang

Name:

  Pei Huang

Title:

  Assistant Vice President

MIDLAND LOAN SERVICES, INC.

    not in its individual capacity but solely as Servicer

By:

 

/s/ Lawrence D. Ashley

Name:

  Lawrence D. Ashley

Title:

  Senior Vice President